[ JARRO, Judge,
concurring.
I concur in the result achieved in the majority opinion because it is my belief that LSA-R.S. 27:245 was not implicitly repealed, and therefore the Board had the authority to renegotiate the provisions of the existing casino operating contract. However, it is also my belief that LSA-R.S. 27:224(D) authorizes the governor or the legislature to set aside only the “existing” casino operating contract and not a “renegotiated” contract perfected by the Board pursuant to the authority of LSA-R.S. 27:245. Accordingly, if the existing contract were set aside by the governor or the legislature under the authority of LSA-R.S. 27:224(D) prior to the execution of the renegotiated contract by the Board, then it is my belief that the stage would be set for the negotiation of a “new” contract pursuant to the authority of LSA-R.S. 27:224(E).